Citation Nr: 0915527	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  08-00 022	)	DATE
	)
	)


THE ISSUE

Whether a January 19, 2006 decision by the Board of Veterans' 
Appeals (Board) denying service connection for posttraumatic 
stress disorder (PTSD) should be revised or reversed based on 
a finding of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Susan Paczak, Attorney-at-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1971 to April 1972.

This matter comes before the Board on a December 2007 motion 
alleging CUE in a January 19, 2006 Board decision that denied 
service connection for PTSD.


FINDINGS OF FACT

1.  In a January 19, 2006 decision, the Board denied service 
connection for PTSD.

2.  The January 19, 2006 decision by the Board was reasonably 
supported by the evidence then of record, was consistent with 
VA law and regulations then in effect.

3.  The record does not demonstrate that the correct facts, 
as they were known in January 2006, were not before the Board 
in January 2006, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim for service connection for PTSD 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The January 19, 2006 Board decision denying entitlement to 
service connection for PTSD does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  Moreover, as a CUE analysis 
depends upon the evidence and information of record at the 
time of the original decision, there is no assistance which 
can be provided at this time.  No additions to the record may 
be considered.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§  20.1400-1411 (2008).  Pursuant to 
38 C.F.R. § 20.1404(a), the motion alleging CUE in a prior 
Board decision must be in writing, and must be signed by the 
moving party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2008); see also Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§ 20.1403(b) and (c) (2007); see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE also does not encompass the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

In a January 19, 2006 decision, the Board denied service 
connection for PTSD.  The Board found that the weight of the 
evidence was against a finding that the Veteran engaged in 
combat with the enemy and against a finding of a verifiable 
in-service stressor, and that the Veteran did not have PTSD 
as a result of a verified in-service stressor.  The Board 
concluded that PTSD was not incurred in or aggravated by 
service.  

Here, the moving party's attorney alleges a number of errors 
in the January 19, 2006 Board decision that fall into two 
distinct groups of errors - those pertaining to whether the 
Veteran was exposed to combat, and those pertaining to 
evidence needed to verify the stressor; however, the 
allegations cannot by law constitute CUE.

First, the Veteran's attorney cites a series of perceived 
errors in the weighing of evidence on the question of the 
Veteran's participation in combat.  Movant maintains that one 
such error was the fact that the Board "put too much 
reliance" on the Veteran's lack of decorations or awards 
denoting combat.  By regulation, this argument as to the 
weighing of evidence cannot constitute CUE.  38 C.F.R. 
§ 20.1403(d) ("a disagreement as to how the facts were 
weighed or evaluated" is not CUE).  The January 19, 2006 
Board decision concluded that there was insufficient 
credible, competent evidence to establish the Veteran's 
participation in combat, hence, the presumptions under 38 
U.S.C.A. § 1154 could not be applied.  While the Board did 
cite the lack of such decorations or awards, the January 19, 
2006 decision considered this as but one factor among many, 
and did not base the decision exclusively on the Veteran's 
lack of decorations.  Also considered, and discussed, was the 
lack of independent corroboration of the alleged combat by 
official records, the contradiction of various allegations by 
those official records, and the overall credibility of the 
Veteran.  

The Board notes that the discussion as to whether the Veteran 
engaged in combat was prompted by the July 2005 Joint Motion 
and Remand from the United States Court of Veterans Appeals 
(the Court), which indicated that the Board had not provided 
adequate reasons and bases for the conclusion that the 
Veteran had not engaged in combat in a December 2004 
decision.  It was as a result of, and in response to, the 
2005 Joint Motion, that the Board issued the January 2006 
decision, which specifically addressed reasons and bases for 
the conclusion that the Veteran had not engaged in combat.    

The Veteran's attorney goes on to allege that the January 19, 
2006 Board decision erred in each of the following: in 
finding no evidence of combat other than the Veteran's 
statements; in neglecting to address the credibility of the 
Veteran's statements; and in not discussing the "buddy 
statement" of JB.  The Board finds that each such allegation 
is a challenge to the Board's weighing of the evidence, and 
is not CUE.  It is clear from even a cursory reading of the 
decision that it contains a full discussion on each point.  
In effect, the Movant is basing the allegation of CUE on 
disagreement with the conclusions reached by the Board after 
consideration and discussion of all the evidence.

Although the Board's January 2006 decision did state, "there 
is no other evidence, other than the Veteran's testimony, 
that he served in combat," this statement is made in the 
context of a conclusion, following a summary discussion of 
all the evidence bearing on the question of combat 
involvement.  It is clear that the statement is pointing out 
that the Veteran's testimony is the only evidence supporting 
his allegation of combat.  The Board cited the negative 
evidence as well, including the lack of decorations or 
awards, the lack of independent verification of any 
specifically alleged event, and the competing statements that 
both pointed to non-combat sources for the acoustic trauma 
that led to his hearing loss.  

The January 2006 Board decision also repeatedly discussed the 
Veteran's credibility, finding it "highly suspect" and "of 
doubtful credibility."  In support of this conclusion, the 
Board discussed the fact that the Veteran's allegations of 
specific incidents of combat were not independently verified 
by official records.  The major incidents the Veteran reports 
were in fact contradicted by official records.  No ambush at 
Hai Van Pass was verified, and the individuals the Veteran 
alleges were casualties at that time were not killed or 
wounded, or were casualties at far different times and under 
different circumstances.  The Board also noted that the 
Veteran's allegations with respect to other factors, such as 
the source of his traumatic noise exposure, had been 
inconsistent.

As to consideration of the statement of JB, a fellow service 
member who states that the Veteran was exposed to hostile 
fire, as well as additional lay statements, the Board first 
notes that the new statement of JB, submitted in April 2008 
and including far greater detail than the prior November 2001 
statement, is not considered here, as it was clearly not a 
part of the record at the time of the January 2006 Board 
decision.  In a CUE claim, only the record as it existed at 
the time of the challenged decision is considered.  

Addressing directly the Movant's contention that the Board 
considered the lay statement only as it applied to the 
verification of a specific stressor and not as more general 
evidence of combat participation for purposes of triggering 
the 38 U.S.C.A. § 1154 presumptions, the Board now finds that 
the lay statement of JB, as well as other lay statements of 
record, were fully considered under all theories of 
entitlement.  The January 2006 decision found that these lay 
statements were, similar to the Veteran's own statements, 
outweighed by the other evidence of record.  Specifically, 
the Board heavily weighted the official records which did not 
show the attacks referred to.  The decision stated that the 
lay statements were considered "in determining whether the 
appellant served in combat or experienced an in-service 
stressor."  Again, the Movant's objection is not based on a 
incorrect fact, but on an allegation that the Board in 
January 2006 gave the known facts and evidence incorrect 
weight.  

The Board does note now that the new statement of JB contains 
far greater detail, which could allow additional development 
to verify alleged stressors or to support the general 
allegations of combat participation.  These details cannot be 
considered now, however, because they were not known at the 
time of the January 2006 decision.  At that point, the lay 
statements indicated that attacks had occurred at Camp Eagle 
in the fall of 1972, after the Veteran had left Vietnam.

The second error alleged by the Movant to be clear and 
unmistakable is based entirely and unequivocally on an 
allegation of improper weighing of the evidence, and hence, 
again, cannot be CUE.  38 C.F.R. § 20.1403(d).  Movant argues 
that, even if general combat participation is not 
established, the evidence of record "is sufficient under the 
law to verify a stressor."  The representative argues that 
the Board applied an incorrect legal standard by requiring 
the Veteran to corroborate or verify his stressor allegations 
in great detail.  She notes that the Veteran alleged that he 
was involved in several attacks at Camp Eagle in 1971, and 
official records verify that several attacks did occur at 
Camp Eagle in 1971, and, therefore, the Veteran's specific 
stressors should be established.  

The Board rejects this argument.  The Board has never 
disputed that attacks occurred at and around Camp Eagle.  
Official records clearly establish that.  The question at 
hand is the Veteran's involvement in those attacks.  The 
Board in its January 2006 decision weighed the evidence in 
its entirety, including lay statements, official records, and 
the Veteran's testimony, and found that a preponderance of 
that evidence was against the claim.  The Veteran was found 
to be not credible in his reports of his own participation.  
Official records, while showing facts and circumstances 
supportive of the Veteran, namely enemy activity in the area, 
disputed his accounts in the details, undermining his 
credibility with respect to the general allegations.  
Similarly, at the time of the January 2006 decision, lay 
statements were insufficiently specific, or were 
contradictory, to provide adequate support and swing the 
preponderance of evidence in the Veteran's favor.

In sum, the Board finds no CUE in the January 19, 2006 Board 
decision.  The allegations of error by the Movant are, at 
their base, disagreement with how the Board weighed the known 
facts of record at the time of the decision.  This cannot 
form the basis for a finding of CUE, and the claim must be 
denied.  Regardless of whether the Board currently agrees or 
disagrees with the eventual conclusions reached in the 
January 19, 2006 Board decision, there is no legal grounds 
for reversal or revision of that final determination.



Nothing in this decision is to be construed as a finding 
either supporting or denying the Veteran's allegations of 
combat or an in-service stressor, and the Board notes that he 
is welcome to renew his claim of service connection in a more 
appropriate forum, particularly in light of the new evidence 
submitted in connection with his CUE motion.


ORDER

The motion for reversal or revision of a January 19, 2006 
Board decision denying service connection for PTSD on the 
grounds of CUE is denied.


                       
____________________________________________
	J. Parker
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



